DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“A sensing element configured to receive a plurality of reflected light beams . . .” in claims 1-4 and 6-12.
“A plurality of reflecting elements” in claims 7-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 7, the claim recites that there are a plurality of reflecting elements that are disposed on a transmission path of the plurality of light beams from the plurality of light sources to the surface under measurement.  However, it is unclear from how the claim is written if there are a plurality of reflecting elements for each transmission path (as in, there are a plurality of reflecting elements disposed in relation to each light source), or if the number of reflecting elements in the plurality is the same as the number of light sources in the plurality (as in, there is a single reflecting element for each of the light sources).  Clarification is required.
As for claim 8, the claim recites that there are a plurality of lenses that are disposed on a transmission path of the plurality of light beams from the plurality of light sources to the plurality of reflecting elements.  However, it is unclear from how the claim is written if there are a plurality of lenses for each transmission path (as in, there are a plurality of lenses disposed in relation to each light source), or if the number of lenses in the plurality is the same as the number of light sources in the plurality (as in, there is a single lens for each of the light sources).  Clarification is required.
As for claim 9, the claim recites that there are a plurality lenses disposed on a transmission path of the plurality of reflected light beams from the surface under measurement to the sensing element.  However, it is unclear from how the claim is written if there are a plurality of lenses for each transmission path (as in, there are a plurality of lenses in each light path from the surface under measurement to the sensing element), or if the number of lenses in the plurality is the same as the number light beams reflected from the surface (as in, there is a single lens for each reflected beam of light).  Clarification is required.
For the rejections to follow, each claim will be interpreted as if there is a single one of the reflecting elements and different lenses for each light source/beam of light as is shown in, for example, Fig. 1 of the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (2008/0144010).
	Regarding claim 1, Chang (Fig. 2) discloses an optical navigation apparatus, comprising a plurality of light sources 210 (paragraph 0017 states that there can be one or more light sources), configured to emit a plurality of light beams onto a surface under measurement 206, wherein the plurality of light beams are incident on different positions of the surface under measurement to form a plurality of areas under measurement (due to the motion of apparatus 200, the light beams will be incident on different portions of the surface under measurement as the apparatus moves – see paragraphs 0014-0015); a sensing element 202, configured to receive a plurality of reflected light beams after the plurality of light beams are reflected by the surface under measurement (see paragraph 0018); and a control circuit 218, electrically connected to the sensing element (the control circuit is integrated as part of a single navigation sensor chip with the light sensors – see paragraph 0026), wherein each of the plurality of reflected light beams forms a sensing image and the control circuit calculates a movement trajectory of the optical navigation apparatus through a correlation of the plurality of sensing images over a plurality of different times (this is performed using navigation engine 302 that is part of the control circuit 218; see paragraphs 0014-0015 and 0019-0020).
	Chang fails to disclose that the control circuit is electrically connected to the plurality of light sources.
	However, Chang does disclose that the light source 210 as seen in Fig. 2 is controlled by a light driver 212.  Integrating the light driver into the control circuit would be within the realm of the skilled artisan, as it has been held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrate the light driver of Chang with the control circuit, the motivation being that such an integration will make the device more compact, and it will also provide for more accurate control of the light sources in the optical navigation device, as having the driver circuit be part of the control circuit would allow for easy feedback of information from the sensing element to the driver circuit.
	As for claim 2, Chang, as modified above, discloses that the control circuit controls the plurality of light sources to sequentially emit the plurality of light beams (see paragraph 0017) such that the sensing element sequentially senses the plurality of sensing images generated by the plurality of light beams and calculates a movement angle of the optical navigation apparatus through a positional difference of the plurality of sensing images over the plurality of different times respectively (see paragraphs 0014-0015 and 0019-0020; the examiner notes that the combination of delta-x and delta-y motion data in paragraph 0020 would represent a movement angle of the navigation apparatus).
	As for claim 3, Chang discloses that the sensing element and the control circuit are integrated on a same chip 218 (see paragraph 0026).
	As for claim 4, Chang discloses that the sensing element and the control circuit belong to two different chips (see paragraph 0026, which states that the sensing element and the control circuit can be implemented discretely). 
	As for claim 5, Chang discloses that the sensing element comprises a plurality of sensing pixels (see the detail of element 202 in Fig. 3; see also paragraph 0028), and the plurality of sensing pixels are arranged in an array (see paragraph 0028). 
	As for claim 9, Chang discloses a plurality of imaging lenses 214 (see paragraph 0025 – “one or more” optical components may be positioned adjacent to the light sensor) disposed on a transmission path of the plurality of reflected light beams from the surface under measurement to the sensing element.
	As for claim 12, Chang discloses that the light sources can be light emitting diodes (see paragraph 0024).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (2008/0144010) in view of Kinrot et al (6,424,407).
	As for claim 6, Chang discloses the claimed invention as set forth above regarding claim 1, but fails to disclose that the plurality of light sources emit the plurality of light beams in a direction perpendicular to a traveling direction of the optical navigation apparatus.
	Kinrot, in an optical translation apparatus, discloses in Fig. 3B that light is emitted in a direction perpendicular to a traveling direction of the optical navigation apparatus.  This is an alternative to Fig. 3A, where light is emitted at an angle with respect to the traveling direction of the optical navigation apparatus, which is similar to what is taught by Chang.  See also Col. 7, lines 39-44 of Kinrot.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the light sources in Chang emit light in a direction perpendicular to a traveling direction of the optical navigation apparatus as per Kinrot, the motivation being that Kinrot shows the functional equivalence of emitting light at either an angle or perpendicularly to a traveling direction of the optical navigation apparatus for achieving the same results (see Col 7, lines 39-44 of Kinrot).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (2008/0144010) in view of Son et al (2002/0080117).
	As for claims 7-8, Chang discloses the claimed invention as set forth above regarding claim 1.  However, Chang fails to disclose a plurality of reflecting elements disposed on a transmission path of the plurality of light beams from the plurality of light sources to the surface under measurement, along with a plurality of lenses disposed on a transmission path of the plurality of light beams from the plurality of light sources to the plurality of reflecting elements.
	Son, in an optical navigation device, discloses (Fig. 8) a plurality of light reflecting elements located inside a light-emitting lens so that light reflects off of those elements prior to reaching the surface being measured.  As there are multiple light sources in Chang as disclosed above in claim 1, it is noted that it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a plurality of reflecting elements on a transmission path of the plurality of light beams from the plurality of light sources to the surface under measurement in the device of Chang as per Son, along with a plurality of lenses transmitting the light from the light sources to the reflecting elements, the motivation being that lenses and reflecting elements are well known to be employed by the skilled artisan to direct light in predictable ways so that the light strikes the object under test as needed for proper function of the optical navigation device (see paragraph 0038, for example).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (2008/0144010) in view of Chen et al (CN 110031002 A).
	As for claims 10-11, Chang discloses the claimed invention as set forth above regarding claim 1, but fails to disclose that an arrangement direction of the plurality of areas under measurement and a traveling direction of the optical navigation apparatus are either not parallel to each other (claim 10) or are perpendicular to each other (claim 11).
	Chen, in an optical navigation device, discloses that the arrangement direction of the plurality of areas under measurement (areas on wall 18 in Fig. 1) are perpendicular to the traveling direction of the optical navigation apparatus (which is traveling on ground 19).  The wall 18 is measured using light source 101 emitting light 103 which is detected by light sensor 102.  The examiner notes that with the wall being perpendicular to the ground, this meets the limitation of claim 10 that the arrangement and traveling directions are not parallel to each other as well.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the arrangement direction of the plurality of areas under measurement in Chang to be not parallel or perpendicular to the direction of travel of the optical navigation apparatus as per Chen, the motivation being to allow for better obstacle detection during travel so that the system can judge whether the optical navigation apparatus will impact a wall or fall from its current traveling surface (see Chen abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  WO 2006/065375 to Rosner discloses a system for determining motion based on difference image correlation, and US 7,746,477 to Huber et al. discloses a system for illuminating and imaging a surface for an optical navigation system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        October 20, 2022